In a letter dated January 27, 1998, to the Clerk of the Appellate Courts, respondent Gary W. Long II, of Kansas City, Kansas, an attorney admitted to practice law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (1997 Kan. Ct. R. Annot. 232).
Respondent was informally admonished on September 10,1992, for failing to diligently pursue a discrimination action on behalf of a client. On July 8, 1994, this court suspended imposition of discipline against respondent and placed him on supervised probation for a period of 2 years. In re Long, 255 Kan. 792, 877 P.2d 421 (1994). In that case, the court determined that respondent had failed to competently and diligently handle cases for three separate clients.
On October 15, 1997, a hearing was held before the Kansas Board for Discipline of Attorneys on two other complaints — A6353 and A6764. The hearing panel determined that respondent had failed to competently handle a criminal matter in federal court, had failed to competently handle a real estate matter for his client, and had failed to cooperate in the investigation of the complaint filed against him in A6764. The panel recommended that respondent be suspended from the practice of law for a period of 1 year. These two complaints had not been docketed with the Supreme Court at the time respondent surrendered his license.
At the time respondent surrendered his license, there were two additional complaints pending investigation by the Disciplinary Administrator’s office.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Gary W. Long II be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
*3Dated this 6th day of March, 1998.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Gary W. Long II from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1997 Kan. Ct. R. Annot. 235).